                      Case 1:20-cv-03589-JEB Document 12 Filed 12/14/20 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                               for the
                                                        District
                                                  __________     of Columbia
                                                              District of __________


                    State of New York, et al                      )
                             Plaintiff                            )
                                v.                                )      Case No.   20cv03589
                        Facebook, Inc.                            )
                            Defendant                             )

                                                      APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          The State of Wisconsin                                                                                             .


Date:          12/11/0202                                                                S/Shannon A. Conlin
                                                                                           Attorney’s signature


                                                                             Shannon Conlin, Wisconsin Bar No. 1089101
                                                                                       Printed name and bar number
                                                                                        17 West Main Street
                                                                                            PO Box 7857
                                                                                       Madison, WI 53707-7857

                                                                                                 Address

                                                                                       conlinsa@doj.state.wi.us
                                                                                             E-mail address

                                                                                            (608) 266-1677
                                                                                            Telephone number

                                                                                            (608) 267-2779
                                                                                              FAX number


            Print                        Save As...                                                                  Reset
